J-S77030/14


IN RE: INVOLUNTARY TERMINATION            :    IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO E.A.F., Jr.        :          PENNSYLVANIA

                                          :
APPEAL OF E.A.F., Sr., FATHER             :
                                          :            No. 1990 EDA 2014
                                          :

                 Appeal from the Decree entered June 13, 2014,
                 in the Court of Common Pleas of Lehigh County,
                     Orphans’ Court Division, at No. A2013-54

BEFORE: STABILE, JENKINS, AND STRASSBURGER, JJ.

MEMORANDUM BY JENKINS, J.:                         FILED JANUARY 15, 2015

        E.A.F., Sr. (Father), appeals from the decree of the Court of Common

Pleas of Lehigh County, entered on June 13, 2014, that terminated his

parental rights to his son, E.A.F., Jr., born in July of 2011, pursuant to 23

Pa.C.S. § 2511(a)(1), (2), (5), and (8), and 23 Pa.C.S. § 2511(b).         We

affirm.

          The record supports this recitation of the facts of this case. Lehigh

County Office of Children and Youth Services (LCOCYS) first became aware

of this family on September 12, 2011, when it received a referral alleging

domestic violence between Mother and Father. LCOCYS received a second

referral on September 29, 2011, when Child was approximately two months

old, that Child had been hospitalized with dehydration and constipation. He

was diagnosed with “Hirschprung's Disease” and underwent surgery to

correct the condition.     Another incident of domestic violence occurred on



    Retired Senior Judge assigned to Superior Court.
J-S77030/14


November 9, 2011, when Father struck Mother in the face while she was

holding Child. Father was charged with simple assault.

        Child was hospitalized again on December 5, 2011, with bacterial

infections that required strict adherence to a particular treatment regimen.

Mother voluntarily placed Child in the custody of LCOCYS when she was

unable to care for Child’s medical needs. The trial court adjudicated Child

dependent on February 9, 2012, and placed him in the legal and physical

custody of LCOCYS. Neither parent was present for the Adjudication.

        The adjudication order required the parents to submit to drug testing

once a week for three months; schedule and undergo a drug and alcohol

evaluation and follow through with all the recommendations of that

evaluation; attend all of Child’s medical appointments; attend all meetings at

SafeStart regarding Child; attend visits with the Child two times per week

for two hours each; engage in parenting classes; continue to attend Lehigh

Valley Community Mental Health for mental health treatment and sign a

release of information to provide their treatment records to LCOCYS; obtain

legal    employment     and   stable   housing;   and   follow   through   with

recommendations made by the LCOCYS.

        The trial court held the first permanency review hearing in this matter

on May 3, 2012.        Father attended but Mother, who was aware of the

hearing, did not.      The trial court found that there had been minimal

compliance with its order by Father, no compliance by Mother, and that



                                       -2-
J-S77030/14


neither parent had made any progress toward alleviating the circumstances

that necessitated Child’s placement.     Of twenty-four visits scheduled with

Child, Father attended two and Mother attended one.           Neither parent had

submitted to drug testing.

      The trial court held a second permanency review on August 9, 2012.

Neither parent attended that hearing.        The trial court found that neither

parent had made any progress toward alleviating the circumstances that led

to Child’s placement, nor had either parent complied with the permanency

plan or visited with Child. The whereabouts of the parents were unknown

and neither had any contact with LCOCYS. The trial court ordered services

for the parents to remain as previously ordered.

      In August 2012, LCOCYS assigned caseworker Heather Hudson to

Child’s case. At trial, Ms. Hudson testified about her attempts to engage the

parents in services and the parents’ failure to participate successfully in any

court-ordered services. N.T. 11/28/13, at 7-9.

      LCOCYS filed a motion for aggravated circumstances on January 30,

2013, alleging the parents’ failure to maintain substantial and continuing

contact with Child for a period of more than six months.          The trial court

heard the motion for aggravated circumstances at a permanency review

hearing   held   on   February   14,   2013,    and   found    that   aggravated

circumstances existed. Father appeared at this hearing, but Mother did not.

The trial court again found neither compliance with, nor progress by, either



                                       -3-
J-S77030/14


parent in the court-ordered reunification services or in rectifying the

circumstances that led to Child’s placement.

      On April 11, 2013, the trial court held a hearing on LCOCYS’ request to

modify Child’s placement by placing him in kinship care with his Paternal

Grandmother, T.P. The trial court denied the request on the ground of the

bond that Child had developed with his foster parents and foster sibling after

sixteen months of placement in their home.

      At a permanency review hearing on September 23, 2013, the trial

court found that neither parent had complied with the permanency plan, and

that neither had made any progress toward reunification. By this time, Child

had been in the custody of LCOCYS and had been placed with the same

foster family for twenty-one months.

      LCOCYS filed its petitions for the involuntary termination of the

parental rights of Mother and Father on May 7, 2013. The trial court held a

hearing on those petitions on October 28, 2013. Testifying at that hearing

were caseworker, Heather Hudson; casework supervisor, Rhoda Stoudt;

SafeStart childhood development manager, Dana Henry; Child’s court-

appointed special advocate, Beverly Walton; Mother; and Father.       On June

13, 2014, the trial court entered its Decree terminating the parental rights of

Mother and Father pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and (8),

and 23 Pa.C.S. § 2511(b). Father filed a timely notice of appeal on July 8,

2014, and a notice of appeal amended to include his statement of errors



                                     -4-
J-S77030/14


complained of on appeal on July 9, 2014. Mother did not file an appeal and

she is not a party to this appeal.

      Father raises the following questions on appeal:

      1. Did the lower court err when it found that [LCOCYS] had
      proven by clear and convincing evidence that the paternal rights
      of [Father] should be terminated?

      2. Did the lower court err when it found that termination of the
      parental rights of [Father] served the best interests of [Child],
      when the circumstances that necessitated the original placement
      of [Child] into the custody of [LCOCYS] no longer existed and
      [Father] had an appropriate family member willing and able to
      take custody of [Child]?

Father’s Brief, at 5.

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

            Where the hearing court’s findings are supported by
      competent evidence of record, we must affirm the hearing court
      even though the record could support an opposite result.
            We are bound by the findings of the trial court which have
      adequate support in the record so long as the findings do not
      evidence capricious disregard for competent and credible
      evidence. The trial court is free to believe all, part, or none of
      the evidence presented, and is likewise free to make all
      credibility determinations and resolve conflicts in the evidence.
      Though we are not bound by the trial court’s inferences and


                                     -5-
J-S77030/14


     deductions, we may reject its conclusions only if they involve
     errors of law or are clearly unreasonable in light of the trial
     court’s sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                    ...

        (1) The parent by conduct continuing for a period of at least
        six months immediately preceding the filing of the petition
        either has evidenced a settled purpose of relinquishing
        parental claim to a child or has refused or failed to perform
        parental duties.

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for
        his physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.

                                    ...

        (5) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency
        for a period of at least six months, the conditions which led
        to the removal or placement of the child continue to exist,
        the parent cannot or will not remedy those conditions within
        a reasonable period of time, the services or assistance
        reasonably available to the parent are not likely to remedy
        the conditions which led to the removal or placement of the
        child within a reasonable period of time and termination of
        the parental rights would best serve the needs and welfare
        of the child.


                                    -6-
J-S77030/14


                                     ...

       (8) The child has been removed from the care of the parent
       by the court or under a voluntary agreement with an
       agency, 12 months or more have elapsed from the date of
       removal or placement, the conditions which led to the
       removal or placement of the child continue to exist and
       termination of parental rights would best serve the needs
       and welfare of the child.

                                     ...


     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     In order to affirm the termination of parental rights, this Court need

only agree with any one subsection of Section 2511(a), in addition to

subsection (b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to do so by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear




                                    -7-
J-S77030/14


conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004). Further,

      A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting
      for a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (internal

citations omitted).

      To terminate parental rights pursuant to section 2511(a)(1), the

person or agency seeking termination must demonstrate through clear and

convincing evidence that, for a period of at least six months prior to the

filing of the petition, the parent’s conduct demonstrated a settled purpose to

relinquish parental rights or that the parent has refused or failed to perform

parental duties.      In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.

Super. 2003).

      With respect to subsection 2511(a)(1), our Supreme Court has held:

      Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

In re Adoption of Charles E.D.M., 550 Pa.595, 602, 708 A.2d 88, 92

(1988). Further,



                                     -8-
J-S77030/14


     the trial court must consider the whole history of a given case
     and not mechanically apply the six-month statutory provision.
     The court must examine the individual circumstances of each
     case and consider all explanations offered by the parent facing
     termination of his or her parental rights, to determine if the
     evidence, in light of the totality of the circumstances, clearly
     warrants the involuntary termination.

In re N.M.B., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations omitted).

     The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”   23 Pa.C.S.A. § 2511(b).    The Act does not make

specific reference to an evaluation of the bond between parent and child but

our case law requires the evaluation of any such bond. See In re E.M., 533
Pa. 115, 620 A.2d 481 (1993). However, this Court has held that the trial

court is not required by statute or precedent to order a formal bonding

evaluation performed by an expert.    In re K.K.R.-S., 958 A.2d 529, 533

(Pa. Super. 2008).

     Before we address the merits of Father’s appeal, we must address

certain shortcomings in his brief.   In the argument section of his brief,

Father argues the claims that he makes in his questions presented, i.e., that

LCOCYS failed to present sufficient evidence to demonstrate that his

parental rights should have been terminated, that the termination of his

rights was not in Child’s best interests, and that a family member is

available to care for Child. Father also argues, however, that LCOCYS came

to the litigation with unclean hands, and that the trial court terminated his



                                     -9-
J-S77030/14


rights pursuant to the wrong subsections of the statute.          We will not

consider the question of kinship care for Child or the question of LCOCYS’

unclean hands on the ground that Father has waived these issues by failing

to raise them in his statement of errors complained of on appeal.          See

Pa.R.A.P. 1925(b)(4)(vii); Yates v. Yates, 963 A.2d 535, 542 (Pa. Super.

2008). We must also reject Father’s “unclean hands” claim on the ground

that he failed to support it with any reference to our law, and has thusly

failed to develop an adequate argument.           “The failure to develop an

adequate argument in an appellate brief may result in waiver of the claim

under Pa.R.A.P. 2119.” Commonwealth v. Beshore, 916 A.2d 1128, 1140

(Pa. Super. 2007) (internal citation omitted). “[A]rguments which are not

appropriately   developed   are   waived.       Arguments   not   appropriately

developed include those where the party has failed to cite any authority in

support of a contention.”   Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa.

Super. 2006) (internal citations omitted).     See Chapman-Rolle v. Rolle,

893 A.2d 770, 774 (Pa. Super. 2006) (stating, “[i]t is well settled that a

failure to argue and to cite any authority supporting an argument constitutes

a waiver of issues on appeal”) (quoting Jones v. Jones, 878 A.2d 86, 90

(Pa. Super. 2005)).

     Finally, we decline to consider Father’s complaint that the trial court

erred when it terminated his parental rights pursuant to subsections 23

Pa.C.S.A. 2511(a) (2), (5) and (a)(8).       He asserts subsections 2511(a)(5)



                                    - 10 -
J-S77030/14


and (8) do not apply to the facts of this case and asserts the court erred in

applying subsection 2511(a)(2) because father’s mother was willing and able

to care for Child. Appellant’s Brief, at 14-17.     The trial court decision

thoroughly addresses subsections 2511(a)(2), (5), and (8), in addition to

subsection 2511(a)(1). We, however, need only agree with the trial court’s

analysis pursuant to one subsection, and we have chosen to analyze its

determination pursuant to subsection (a)(1). See Z.S.W., supra.

      Our review of the record reveals that the trial court’s decision to

terminate Father’s parental rights under 23 Pa.C.S.A. §§2511(a)(1) and (b),

and to permit Child’s adoption without notice to or consent from Father, is

supported by clear and convincing evidence, and that there was no abuse of

the trial court’s discretion.

      We have carefully read the trial court opinion in this matter and are

fully satisfied that it ably addresses the issues Father has raised on appeal.

Therefore, rather than conduct our own analysis of those issues, we will

affirm the trial court’s decree on the basis of the concise, thoughtful, and

well-written opinion of the Honorable Carol H. McGinley.

      Decree affirmed.




                                    - 11 -
J-S77030/14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/15/2015




                          - 12 -
                                                                                          Circulated 01/06/2015 11:15 AM




                                                                             l>'
                                                                                           s:
                                                                                           :;;;        C")
                                                                                                  C-(,,)r-
                                                                             rn                   mo'"
                                                                             rO             ::
                                                                             %::0                 "' .... 0
                                                                             -f-f                 :Ct:)"'"
                                                                             O:l:           W     ('")-0
                                                                             ::Eo                 0-
                                                                             -01"'1         '
                                                                             ,                                                                                                              Circulated 01/06/2015 11:15 AM




In ret Involuntary Termination ofParental Rights to E.A.F., Jr.
Case No.: A2013-0054


CAROL K. McGINLEY, P.J.

FINDINGS OF FACT

          1.    E.A.F., Jr. was born on July 26, 2011,

       2.                     l   (Mother) is E.A.F" Jr.'s biological mother.

       3.                                  " is E.A.F, Jr,'s biological father.

       4,       Lehigh County Office of Children and Youth Services (LCOCYS) received a

                referral for this family on September 12, 2011, due to allegations of domestic

                violence between Mother and Father. Notes of Testimony October 28,2013, p,

                34,

      5.       A second referral was received on September 29,2011, as a result ofthe child

               experiencing dehydration and constipation which required hospitalization.

               E.A.F., Jr. was subsequently diagnosed with Hirschsprung's disease; surgery was

               required to address his symptoms. N.T. October 28,2013, p. 78; Order dated

               February 9,2012.

      6.       On November 9, 2011, Father struck Mother in the face while she was holding

               E.A.F., Jr, Father was charged with simple assault. Order dated February 9,

               2012.

      7.       On December 5, 2011, E.A.F., Jr. was hospitalized with bacterial infections which

               were diagnosed as Clostridium difficile and enterocolitis. N.T. October 28,2013,

               p. 78; Order dated February 9, 2012,

     8.        In order to address the Child's medical conditions, a strict regimen and procedure


                                                  2




                                             A-L./-
                                                                                   Circulated 01/06/2015 11:15 AM




In re: Involuntary Termination ofParental Rights to EA.F., Jr.
Case No.: A201J·0054


               for administering !he necessary medications was required. The Child required

               bo!h oral and rectal antibiotics for treatment of !he bacterial infection. N.T.

               October 28, 2013, pp. 35-36; Order dated February 9, 2012.

       9.      Post-discharge care required !he parents to get training on how to administer !he

              medication; both parents failed to complete the post-discharge care training. N.T.

              October 28, 2013, pp. 11,36-38,45,76.

       10.    On December 12, 2011, Mo!her signed a voluntary placement because ofE.A.F.,

              Jr. 's extreme medical needs and because she was overwhelmed. At that time,

              Fa!her had a warrant out for his arrest and his whereabouts were unknown. N.T.

              October 28,2013, pp. 10-11,39,76; Order dated February 9, 2012.

      II.     E.A.F., Jr. was adjudicated dependent on February 9, 2012 and placed in the legal

              and physical custody of LCOCYS. Neither parent was present for the

              adjudication. Order dated February 9, 2012.

      12.     Pursuant to the Adjudication Order, !he parents were ordered to: 1. Submit to drug

              testing at SASSI once a week for lhree months; 2. Schedule and undergo a drug

              and alcohol evaluation at Lehigh VaHey Drug and Alcohol Unit and follow

              through with aH recommendations of !hat evaluation; 3. Attend all medical

              appointments for the Child; 4. Attend all meetings at SafeStart regarding the

              Child; 5. Attend visits wi!h the Child two times per week for two hours; 6.

             Engage in parenting classes; 7. Continue to attend LVMHC for mental heal!h

             treatment and sign a release of information to provide !hose records to LCOCYS;


                                                3




                                            A-S
                                                                                 Circulated 01/06/2015 11:15 AM




In re: Involuntary Termination ofParental Rights to E.A.F., Jr.
Case No.: A2013-0054


               8. Obtain legal employment; 9. Obtain stable housing; 10. Follow through with

               recommendations made by the Agency. N.T. p. 7; Order dated February 9, 2012.

       13.     The first permanency review hearing was held on May 3, 2012. Father attended;

               Mother failed to attend despite receiving notice. Order dated May 3, 2012.

       14.     As of May 3, 2012, Father had minimal compliance with the court-ordered

               services; Mother had no compliance. Neither parent made any progress toward

              alleviating the circumstances which necessitated the original placement. Order

              dated May 3, 2012.

       15.    During the period of time between February 9,2012 and May 3, 2012, 24 visits

              with the Child were possible. Father attended two visits; Mother attended only

              one visit. Order dated May 3, 2012.

       16.    During the same period of time, neither parent submitted to SASSI testing. Order

              dated May 3, 2012.

      17.     The second permanency review hearing was held on August 9, 2012; neither

              parent attended the hearing. Order dated May 3, 2012.

      18.     As of August 9, 2012, neither parent made any progress toward alleviating the

              circumstances that led to the placement of the Child, nor had either parent

              complied with the permanency plan for the Child. N.T. October 28, 2013, pp. 7-

              8; Order dated August 9,2012.

      19.     During this review period, neither parent had participated in any services,

              including visits with the Child. The whereabouts ofthe parents were not known


                                                 4
                                                                                             Circulated 01/06/2015 11:15 AM




 In no' Involuntary Termination ofParental Rights to E.A.F., Jr.
 Case No.: A2013.0054


                  at this time and contact with the Agency was minimal. Order dated August 9,

                  2012 .

        . 20.     The original court·ordered services continued to remain the same for both parents.

                  N.T. p. 7; Order dated August 9,2012.

         21.      By Order dated February 19,2013, after hearing held February 14, 2013,

                  aggravated circumstances were found to exist in this case as a result of the

                  parents' failure to maintain substantial and continuing contact with E.A.F., Jr. for

                  a period of more than six months. N.T. October 28, 2013, pp. 30, 45, 56·57;

                  Order dated February 19,2013.

         22.     The third permanency review hearing was held on February 14,2013. Father was

                 present; Mother failed to attend. Order dated February 21,2013.

         23.     As of February 14,2013, neither parent had any compliance or progress in

                 participating in the court·orderedservices or in rectifYing the circumstances that

                 led to the Child's placement with the Agency. Order dated February 21, 2013.

        24.      Per Order dated April 29, 2013, after hearing held on April II, 2013, the Court

                 denied the Agency's request to move the Child's placement to the kinship home of

                 the paternal grandmother, Theresa Phillips. N.T. pp. 32·33.

        25.      From the February 9, 2012 Adjudication to July 19,2013, I Father failed to attend

                 all four scheduled medical appointments for the Child; his last visit with the Child

                 was on June 6, 2012; he did not complete parenting classes; he did not attend


1 Caseworker Heather Hudson was responsible for the case during the period of time from August 'p, 2012 through
July 19,2013, and testified to that period of time only.
                                                       5




                                                    A-I
                                                                                            Circulated 01/06/2015 11:15 AM




    In re: Involuntary Termination ofParental Rights 10 E.A.F., Jr.
    Case No.: A2013-0054


                   mental health treatment; he did not follow through with obtaining a second drug

                   and alcohol evaluation after his unsuccessful discharge from CADA; he submitted

                   to only one urine screen and it was positive for marijuana and ethyl glucuronide;

                   he did not obtain employment; and he missed six out of eight scheduled

                   appointments with the caseworker. N.T. October 28,2013, pp. 7-9, II, 101, 102,

                   104.

           26.     From the February 9, 2012 Adjudication to July 19,2013 2, Mother attended one

                  out oHour scheduled medical appointments for the Child; her last visit with the

                  Child was on June 6, 2012; she did not complete a parenting class; she did not

                  attend mental health treatment since July of2012; she did not follow through with

                  any drug and alcohol treatment; she did not submit any urine screens; and she did

                  not obtain employment. N. T. October 28, 2013, p. 9.

          27.     A permanency review hearing was held on September 23, 2013. N.T. October 28,

                  2013, p. 31.

          28.     As of that date, neither parent made any progress towards the court-ordered

                  requirements for reunification. N.T. October 28,2013, p. 31.

          29.     Mother had no contact with the Child from July 19, 2013 through the termination

                  hearing. The last visit Mother had with the Child was June 6, 2012. N.T. October

                  28,2013, p.52.

          30.'    Neither parent has provided any type of support, including financial, to the Child


2Caseworker Heather Hudson was responsible for the case during the period of time from August 27, 2012 through
July 19,2013, and testified to that period of time only.
                                                       6
                                                                                 Circulated 01/06/2015 11:15 AM




In re: Involuntary Termination ofParental Rights to E.A.F., Jr.
Case No.: A20I3-0054


               since February 9, 2012. N.T. October 28,2013, p, 56.

       31,     Mother has cervical cancer and possibly breast cancer; she is not treating due to

               lack of medical insurance. She also suffers from depression and anxiety. N.T,

               October 28,2013, pp. 74, 77, 81.

       32.     Both parents reside with Father's uncle; Father advised the caseworker that the

               home was not appropriate for the Child, N.T, October 28,2013, p, 9.

       33,     On April 2, 2013, Father went to the Child's doctor's appointment. The Child did

              not approach Father and did not want to engage with Father. Father tried to talk

              to the Child, but the child just clung to the foster mom, N.T. October 28,2013,

              pp. 85-86,95.

      34,     As of the date of the tennination hearing, E.A.F., Jr. had been in the care of the

              Agency and placed with the same foster family for a period of 21 months. The

              Child is doing very well in the foster home and has fonned a bond with his foster

              family. N,T. October 28, 2013, pp. 10,53; Order of Court dated October 14,

              2013.

      35,     The foster family consists of a mother, father, two biological children and another

              foster child. N.T. October 28,2013, p. 53.

      36,     The extensive care needed in December 2011 for the treatment of Hirschsprung's

              Disease is no longer necessary, N.T. October 28,2013, p, 40,

      37,     In January 2013, the Child was diagnosed with food allergies. His allergies are

              controlled by dietary restrictions. N.T, October 28, 2013, pp, 10,32,41.


                                                 7




                                                A-q
                                                                                 Circulated 01/06/2015 11:15 AM




In re: Involuntary Termination ofParental Rights to B.A. F., Jr.
Cose No.: A2013-00S4


       38.     Paternal grandmother shares a positive bond with the Child. Paternal

               grandmother has consistently visited the Child at the SafeStart program as often

               as three times a week for three hours at a time. The Child would suffer harm if

               that bond was terminated. N.T. October 28, 2013, pp. '41-44.

       39.     Paternal grandmother has been diagnosed with mild retardation; she receives SSI

               and various services in her home. N.T. October 28,2013, pp. 46-47.

       40.     The foster family indicates a willingness to maintain contact with the Child's

               paternal grandmother. N.T. October 28,2013, p. 54.

       41.     E.A.F., Jr. began the SafeStarI program in February of20 12, and has continued in

               that program through the date of the termination hearing. The Child attends six

              hours a day, five days a week. N.T. October 28, 2013, pp. 66,69.

      42.     SafeStart assesses E.A.F., Jr.' s progress. His 24-month development assessment

              indicated he was "on age" in gross motor, fine motor, cognitive, language

              deVelopment, social/emotional development; and he is emerging in his self-help

              skills. N.T. October 28,2013, p. 67.

      43.     Mother and Father were permitted to visit E.A.F., Jr. at SafeStart every day. N.T.

              October 28,2013, p. 65-66, 69.

      44.     Father visited the Child twice at SafeStart in May of2012. Father participated in

              a SafeStart home visit and visited the Child one time in June of2012. N.T.

              October 28,2013, p. 68.

      45.     Mother visited the Child one time at SafeStart in May of2012. Mother


                                                 8



                                              A-IO
                                                                                  Circulated 01/06/2015 11:15 AM




In re: Involuntary Termination ofParental Rights to B.A.F., Jr.
Case No.: A2013-0054


               participated in a SafeStart home visit and visited the Child one time in June of

               2012. N.T. October 28,2013, p. 68.

       46.     Mother stated that she did not visit with the Child at SafeStart because she "was

               going through a lot" and because of depression. N.T. October 28,2013, p. 83 .

      . 47.    Mother is not currently receiving treatment for mental health or on any

               medications because she does not have insurance. N.T. October 28,2013, p. 81.

       48.     Father last had contact with the Child at an allergist appointment on April 2, 2013.

              Father believed that was the only time he ever saw his son; he had no recollection

              of any visits prior to that date. NT October 28,2013, pp. 85-86, 103.

       49.    Father was unable to list all of the food that the Child is allergic to. N.T. October

              28,2013, p. 97.

       50.    Father has not visited the Child because he is "trying to get [himself) together."

              He plans on going to the Job Corps to obtain his high school diploma and obtain a

              business degree. N.T. October 28, 2013, pp. 95-96.

      51.     Father knew what he was ordered to complete in order to get his son back. He did

              not do those things because "[sJometimes I just didn't think that I should have to

              go." Father thought there were too many things to accomplish simultaneously.

              N.T. October 28, 2013, p. 102.

      52.     Caseworker Richard Romig received this case on July 30,2013. He placed phone

              calls and left messages for both Mother and Father on August 14, 2013 and

              August 27,2013. N.T. December 10, 2013, pp. 6-7.


                                                 9




                                           A- \      I
                                                                                Circulated 01/06/2015 11:15 AM




 In re: Involuntary Termination ofParental Rights to B.A.F., Jr.
 Case No.: A2013-0054


        53.     Mr. Romig reviewed voicemail messages from Mother and Father on September

                23,2013. It is not known when the voicemails were left for Mr. Romig as he was

                on vacation the week prior to retrieving the messages. Mr. Romig returned the

                phone calls on September 24,2013 and scheduled a meeting with the parents for

                September 25, 2013 at the LCOCYS. Neither Mother nor Father attended the

                meeting. N.T. December 10,2013, pp. 7-9, 33.

        54.,    Mr. Romig and a paralegal from LCOCYS went to Mother and Father's residence

                on September 25, 2013. Mr. Romig improperly advised the parents that the

                situation "did not look too well for them" and improperly offered them the

               opportunity to sign voluntary relinquishments without contacting either Mother or

               Father's appointed legal counsel. N.T. December 10, 2013, pp. 11-13.

        55.    Mother and Father both signed voluntary consents to termination on September

               25,2013. On September 27, 2013, Father left a voicemail for Mr. Romig stating

               that Father and Mother both wished to revoke the voluntary relinquishments to

               parental rights. Official revocation subsequently occurred in early October 2013.

               N.T. December 10, 2013, p. 14.

       56.     Father went to LCOCYS on November 14,2013 to request a bus pass in order to

               visit the Child at SafeStart. N.T. December 10, 2013, p. 15.



'CONCLUSIONS OF LAW




                                                 10
                                                                                    Circulated 01/06/2015 11:15 AM




111 re: Illvolulltary Termillatioll ofParental Righls 10 E.A.F., Jr.
Case No.: A201J·0054


        I.      Petitioner established by clear and convincing evidence that Mother has

                evidenced a settled purpose to relinquish her parental claim to E.A.F., Jr. and that

                Mother and Father have refused and failed to perform parental duties for a period

                greater than six months prior to the filing of the petition for termination.

        2.      Petitioner established by clear and convincing evidence that Mother and Father

                showed a repeated and continual refusal to provide E.A.F., Jr. with the proper

                parental care and control or subsistence necessary for his physical and mental

                well-being and that neither parent can or will remedy this situation in a reasonable

                period of time.

       3.       Petitioner established by clear and convincing evidence that EA.F., Jr. has been

                removed from the physical and legal custody of Mother and Father for a period in

                excess of six months and the conditions that led to the child remaining in custody

               continue to exist. Furthermore, neither Mother nor Father will be able to remedy

               these conditions within a reasonable period of time even with the services

               available to Mother and Father.

       4.      Petitioner established by clear and convincing evidence that E.A.F., Jr. has been

               removed from the physical and legal custody of Mother and Father for a period in

               excess oftwelve months and the conditions that led to the child remaining in

               custody continue to exist. Furthermore, termination of Mother and Father's

               parental rights to E.A.F., Jr. best meets the needs and welfare of the child and best

               provides for his developmental, physical and emotional needs.


                                                    11




                                                A-13
                                                                                      Circulated 01/06/2015 11:15 AM




In re: Involuntary Termination ofParental Rights to E.A.F., Jr.
Case No.: A2013·0054


         5.      Petitioner established by clear and convincing evidence that no bond or

                attachment exists between either Mother or Father and E.A.F., Jr.

        6.      Petitioner established by clear and convincing evidence that the termination of

                Mother and Father's parental rights to E.A.F., Jr. best meets the needs and welfare

                of the Child and best provides for his developmental, physical and emotional

                needs,

        7.      Petitioner established by clear and convincing evidence that the termination of the

                parental rights of Mother and Father is appropriate in this case. '



DISCUSSION

        On May 7', 2013, LCOCYS filed petitions to terminate the parental rights of Mother and

Father to E.A.F., Jr. The grounds for involuntary termination are set forth in 23 Pa. C.S.A. §

2511. Petitioner only needs to establish one ground for termination, LCOCYS petitioned to

terminate Mother and Father's parental rights on the grounds of23 Pa. C.S,A. § 251 I (a)(I), (2),

(5) and (8) and § 251 I (b).

       The statute provides, in pertinent part, as follows:

        § 2511. Grounds for involuntary termination

                (a) General rule,· The rights of a parent in regard to a child may be
                    terminated after a petition filed on any of the following grounds:

                    (I) The parent by conduct continuing for a period of at least six
                        months immediately preceding the filing of the petition either has
                        evidenced a settled purpose of relinquishing parental claim to a
                        child or has refused or failed to perform parental duties.

                                                 12
                                                                                   Circulated 01/06/2015 11:15 AM




In re: Involuntary Termination ofParental Rights to EA. F., Jr.
Case No.: A20J3-00S4


                    (2) The repeated and continued incapacity, abuse, neglect or refusal of
                        the parent has caused the child to be without essential parental
                        care, control or subsistence necessary for his physical or mental
                        well-being and the conditions and causes of the incapacity, abuse,
                        neglect or refusal cannot or will not be remedied by the parent.

                   (5) The child has been removed from the care of the parent by the
                       court or under a voluntary agreement with an agency for a period
                       of at least six months, the conditions which led to the removal or
                       placement of the child continue to exist, the parent cannot or will
                       not remedy those conditions within a reasonable period of time, the
                       services or assistance reasonably available to the parent are not
                       likely to remedy the conditions which led to the removal or
                       placement of the child within a reasonable period of time and
                       termination of the parental rights would best serve the needs and
                       welfare ofthe child.

                   (8) The child has been removed from the care of the parent by the
                       court or under a voluntary agreement with an agency, 12 months or
                       more have elapsed from the date of removal or placement, the
                       conditions which led to the removal or placement of the child
                       continue to exist and termination of parental rights would best
                       serve the needs and welfare of the child.

               (b) Other considerations. - The court in terminating the rights of a parent
                   shall give primary consideration to the developmental, physical and
                   emotional needs and welfare of the child... With respect to any
                   petition filed pursuant to subsection (a)(l), (6) or (8), the court shall
                   not consider any efforts by the parent to remedy the conditions
                   described therein, which are first initiated subsequent to the giving of
                   notice of the filing of petition.

23 Pa.C.S.A. § 2511.

       The issue before us is whether LCOCYS satisfied its burden of showing that termination

of parental rights is appropriate based on Pennsylvania law. The Court's inquiry in a termination

of parental rights case is two-fold. In re R.J.S., 901 A.2d 502, 508 (pa. Super. 2006). First, the

Court looks at the parent's conduct. ld. The petitioner has the burden of showing by clear and


                                                 13
                                                                                    Circulated 01/06/2015 11:15 AM




 In re: Involuntary Termination of Parental Rights 10 E.A.F., Jr.
 Case No.: A2013-0054


 convincing evidence that a statutory reason for termination exists. Santosky v. Kramer, 455 U.S.
745 (1982). Second, once the court has determined a statutory ground for termination has been

established, the court focuses on the child's needs and welfare. In re Adoption 0/ R.J.S., supra.

         All children are entitled to certain irreducible minimum requirements from their parents,

including adequate housing, clothing, food, love, and supervision. In Re: J. w., 578A.2d 952

(pa. Super. 1990). In addition, a parent must exhibit reasonable firmness in attempting to

overcome any barriets or obstructive behavior of others and affirmatively demonstrate love,

protection and concern for the child. In Re: C.MS., 832 A.2d 464 (pa. Super. 2003).

         The Court must examine the circumstances of the case and also consider all explanations

offered to determine if the evidence, in light of the totality of the circumstances, clearly warrants

involuntary termination. Matter ofAdoption a/Charles E.D.M, II, 550 Pa. 595,601,708 A.2d
88,91 (Pa. 1998), The petitioner has the burden of producing evidence that is so clear, direct,

weighty and convincing so as to enable the court to come to a clear conviction, without

hesitation of the truth of the precise facts at issue. In re: Child M, 681 A.2d 793 (pa. Super.

1996).

MOTHER

         When B.A.F., Jr. was two months old, he experienced a serious medical condition

requiring surgery and several hospitalizations. The Child was discharged to the care of his

parents after the first few hospitalizations. The medical complications continued to increase and

the parental responsibility grew to include training to administer medication to the child. Neither

parent completed the training. Mother was overwhelmed by the responsibility of caring for the


                                                  14




                                                R-ICc;
                                                                                 Circulated 01/06/2015 11:15 AM




In re: Involuntary Terminatwn ofParental Rights to E.A.F., Jr.
Case No.: A20J3-0054


Child, which included the care required in tending to his medical needs: and, on December 12,

2011, Mother voluntarily placed E.A.F., Jr. with LCOCYS. Father's whereabouts at that time

were unknown.

        On February 9, 2012, at approximately six months old, E.A.F., Jr. was adjudicated

dependent. Since the adjudication, Mother has been ordered to: submit to drug testing once a

week for three months; schedule and undergo a drug and alcohol evaluation and follow through

with those recommendations; attend all medical appointments for the' Child; attend meetings at

SafeStart regarding the Child; attend visits with the Child two times a week for two hours;

engage in parenting classes; attend mental health treatment; obtain legal employment; obtain

stable housing; and follow through with recommendations ofLCOCYS.

       Mother has had the same court-ordered requirements since February 9, 2012. Her

compliance has been almost non-existent. Since the adjudication of dependency, Mother visited

the Child one time on January 24, 2012, and attempted a visit at the hospital on June 6, 2012, but

left after a few moments and did not return. An Aggravated Circumstances Order was entered

on February 19, 2013. The Order found that the identity and whereabouts of the parents are

known and both Mother and Father failed to maintain substantial and continual contact with the

Child for a period of six months. Mother did not visit the Child since the Aggravated

Circumstances Order.

       Mother did not submit to urinalysis to demonstrate sobriety; did not attend any drug or

alcohol treatment: Mother did not complete a parenting class; she did not attend mental health

treatment since July of2012; and she did not obtain legal employment. She is currently living


                                                15
                                                                                    Circulated 01/06/2015 11:15 AM




 In re: Involuntary Termination ofParental Rights to EA.F., Jr.
 Case No.: A2013-0054


 with Father at Father's uncle's residence.

        Mother's conduct for the entire duration ofE.A.F., Jr.'s dependency, has clearly

evidenced a settled purpose of relinquishing her parental claim to the Child. She .has failed to

perform any parental duties including maintaining contact via visitation. She has not provided

for the Child in any manner: no emotional, social, educational or financial support exists in the

record of this case. Mother'S utter lack of involvement has caused the Child to be without

essential parental care, control or subsistence for his physical and mental well-being and Mother

has not demonstrated that she will remedy her refusal to parent in the future. Accordingly, we

find Petitioner has established by clear and convincing evidence that the grounds for involuntary

termination set forth in 23 Pa.C.S.A. § 251 I (a)(1) and (2) have been met as to Mother.

        In addition, the Child has been removed from Mother for more than two years. The

"condition" that led to the Child's placement was Mother's mental state and inability to meet the

Child's medical needs. Mother was "overwhelmed" by the requirements of motherhood.

       The extreme medical care that was required when Mother placed the Child into care has

since ceased, but there is nothing to suggest that removing the initial medical conditions resolved

the problems that caused Mother to be overwhelmed. The general stress of raising a toddler

remains along with the additional stress of rearing a child with special dietary restrictions due to

allergies. Further, Mother is now faced with her own serious medical conditions.

       Mother has failed to attend mental health services which would have assessed her stress

and anxiety and which would have provided her with coping skills to remedy the condition that

caused E.A.F., Jr'splacement. There is nothing left to offer Mother that would remedy the


                                                 16




                                     A'l~
                                                                                    Circulated 01/06/2015 11:15 AM




  In ret Involuntary Termination 0/ Parental Rights to E.A.F., Jr.
  Case No.: A20J3-0054


  condition within a reasonable period oftime. In addition, as discussed more fully below,

  termination of parental rights would best serve the needs and welfare ofthe Child. Accordingly,

  we find Petitioner has established by clear and convincing evidence that the grounds for

  involuntary termination set forth in 23 Pa.C.S.A. § 251 I (a)(5) and (8) have been met as to

  Mother.

         Finding that LCOCYS has established statutory grounds for terminating Mother's

 parental rights, we turn now to our primary consideration: the needs and welfare of the child. 23

 Pa.C.S.A. § 251 I (b). In addressing the needs and welfare of the child, it is necessary to consider

 the emotional bond between the parent and the child. In Re: E.M, 620 A.2d 481 (Pa. 1993). "A

 court, in considering what situation would best serve the child's needs and welfare, must

. examine the status of the natural parental bond to consider whether terminating the natural

 parents' rights would destroy something in existence that is necessary and beneficial." In Re:

 P.A.B., 570 A.2d 522 (pa. Super. 1990). Further, parents cannot solely rely on their natural ties

 to their child. In Re: Stickler, 356 Pa. Super. 56,60,514 A.2d 140,142 (1986).

        Mother voluntary placed the Child when he was less than five months old. Today E.A.F.,

 Jr. is nearly three years old. From the time of placement until the time of the first termination

 hearing date, a period of twenty-two months, Mother visited with Child twice. At the time of the

 termination hearing, Mother had not seen the Child for sixteen months. She has Dot provided for

the Child in any fashion; all ofE.A.F., Jr.'s needs are met by his foster family.and his paternal

 grandmother. Any bond thatmay have existed when E.A.F., Jr. was a baby has been severed due

 to the lack of contact between Mother and the Child. The only remaining tie that exists between


                                                   17
                                                                                      Circulated 01/06/2015 11:15 AM




In re,' Involuntary Termination a/Parental Rights to E.A.F., Jr.
 Cuse No.,' A2013-0054


them is a biological one. Therefore, terminating E.A.F. Jr. 's relationship with Mother will not

destroy something in existence that is necessary and beneficial to him; it will simply maintain the

status quo. It is in E.A.F. Jr. 's best interest to have the opportunity to be raised in a stable, loving

and permanent home. The needs and welfare ofE.A.F. Jr. dictate termination of Mother's

parental rights in accordance with 23 Pa.C.S.A. § 25 I l(b).

FATHER

        On November 9,2011, Father struck Mother in the face while she was holding the Child;

he was charged with simple assault. At the time the Child was placed with LCOCYS, Father's

whereabouts were unknown and there was a warrant out for his arrest. Father had the same

court-ordered requirements as Mother pursuant to the Adjudication Order of February 9, 2012:

submit to drug testing once a week for three months; schedule and undergo a drug and alcohol

evaluation and follow through with those recommendations; attend all medical appointments for

the Child; attend meetings at Safe Start regarding the Child; attend visits with the Child two

times a week for two hours; engage in parenting classes; attend mental health treatment; obtain

legal employment; obtain stable housing; follow through with recommendations of LCOCYS.

       From February 9, 2012 until the time of the termination hearing held on October 28,

2013, Father submitted one urine screen and it was positive for marijuana and ethyl glucoronide.

He did not obtain the required drug and alcohol evaluation nor comply with recommendations.

Father did not attend most of the Child's doctor's appointments. He did attend an allergist

appointment on April 2, 2013, although Father was unable to state a comprehensive list ofwhat

the Child is allergic to at the tennination hearing. Father did not attend SafeStart; did not engage


                                                  18
                                                                                   Circulated 01/06/2015 11:15 AM




 In re: Involuntary Termination ofParental Rights to B.A. F., Jr.
 Case No.: A2013-0054


 in parenting classes; did not attend mental health treatment; and did not obtain legal

 employment. Father has maintained housing with his uncle.

        Regarding visits, Father last saw the Child at the April 2; 2013 allergist appointment;

Father could not remember any prior visits. He did have two prior visits during the period

between February 9, 2012 and May 3,2012, and he subsequently visited the Child on June 6,

2012, while the Child was in the hospital. This amounts to four total visits in twenty months.

        Such minimal contact with the Child and such a lack of progress over such a lengthy

period of time clearly evidences Father's refusal and failure to perform parental duties. Other

than consistently living with his uncle, a home not appropriate for the Child, Father has made no

progress in accomplishing any of the court-ordered requirements for reunification. Father

testified that he knew of the tasks that he was required to complete in order to get his son back.

His reasons for not completing those tasks were that: "(s]ometimes I just didn't think that I

should have to g6" and that there were too many things to accomplish simultaneously, N,T,

October 29, 2013, p, 102, Father's refusal to accept any parental responsibility has caused the

Child to be without essential parental care, control or subsistence necessary for E.A,F" Jr, 's

physical and mental well-being, He has not supported his son in any manner and all the Child's

needs are being met by the foster family and by the paternal grandmother. Accordingly, we find

Petitioner has established by clear and convincing evidence that the grounds for involuntary

termination set forth in 23 Pa.C.S.A. § 251 I (a)(I) and (2) have been met as to Father.

       At the time of the first termination hearing, E.A.F., Jr. had been removed from Father's

care for a period of twenty months, At the time the Child was placed into LCOCYS's care,


                                                  19
                                                                                     Circulated 01/06/2015 11:15 AM




lit re: lltvolulttary Termmatiolt ofParel/tal Rights to B.A.F., Jr.
Case No.: A2013-0054


Father's whereabouts were unknown and he had an outstanding warrant for assaulting Mother.

Since February 9, 2012, Father was court-ordered to complete specific tasks to establish sobriety,

stability and a relationship with the Child. There is no evidence to suggest that Father will now

remedy the problems that he has for so long ignored or that any available services would remedy

the problems within a reasonable period of time. In addition, as more fully discussed below,

termination of Father's parental rights would best serve the needs and welfare of the Child.

Accordingly, we find Petitioner has established by clear and convincing evidence that the

grounds for involuntary termination set forth in 23 Pa.C.S.A. § 25! 1(a)(5) and (8) have been met

as to Father.

         As previously discussed regarding Mother, fmding that LCOCYS has established

statutory grounds for terminating Father's parental rights, we turn now to our primary

consideration: the needs and welfare of the child. 23 PaC.SA § 251 I (b). In addressing the

needs and welfare of the child, it is necessary to consider the emotional bond between the parent

and the child. In Re: E.M, 620 A.2d 481 (pa. 1993). "A court, in considering what situation

would best serve the child's needs and welfare, must examine the Status of the natural parental

bond to consider whether terminating the natural parents' rights would destroy something in

existence that is necessary and beneficia!." In Re: P.A.B., 570 A.2d 522 (pa. Super. 1990).

Further, parents cannot solely rely on their natural ties to their child. In Re: Stickler, 356 Pa.

Super. 56,60,514 A.2d 140, 142 (1986).

       Father attended the Child's allergist appointment on April 2, 2013. At the appointment,

the Child did not approach Father and did not want to engage with Father. Father tried to talk


                                                   20
                                                                                   Circulated 01/06/2015 11:15 AM




In re: Involuntary Termination ofParental Rights to E.A.F., Jr.
Case No.: A2013c0054


with the Child, but the Child just clung to the foster mother. Prior to the April 2, 2013 visit,

Father's last contact with the Child was ten months earlier on June 6, 2012; Father could not

recall that visit. The Child's behavior towards Father demonstrates no bond exists between the

two. It is reasonable to infer that a twenty-seven-month-old child would not have a relationship,

bond or, very possibly, a memory ofa person who he has only seen four times in twenty months.

The Child's behavior towards Father confirms such lack ofrelationship. Terminating the rights

of Father would not destroy anything in existence that is necessary and beneficial to E.A.F., Jr.

It would best serve the needs and welfare of the Child to terminate Father's rights and 10 be

given the opportunity to be raised in a stable, loving and permanent home where he is permitted

to continue the nurturing relationships with the people to whom he is firmly bonded, namely his

foster family and paternal grandmother. The needs and weJfare ofE.A.F., Jr. dictate termination

of Father's parental rights in accordance with 23 Pa.C.S.A. § 25 11 (b).




                                                      z~
                                                      CAROL K. McGINLEY, P.J.




                                                21